Bloodworth, J.
This ease was tried by one of the judges of the municipal court of Atlanta, and he directed a verdict for the plaintiff. The defendant applied to him for a new trial, which was refused. Thereupon an appeal was taken to the appellate division of that court, and it granted a new trial. The judge of the superior court refused to sanction a writ of certiorari from this judgment, properly holding that the evidence raised an issue of fact for the jury. The case is controlled by the general rule that the first grant of a new trial will not be disturbed, unless the evidence demanded the verdict rendered.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.